In re Walker, Gerald; — Plaintiff(s); applying for supervisory and/or remedial writs and/or writ of mandamus; Parish of Vermilion, 15th Judicial District Court, Div. “G”, No. 22535.
The relator represents that the district court has failed to act timely on a Motion to Correct an Illegal Sentence he has filed. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the relator’s application which is herewith transferred to the district court.